Title: From Abigail Smith Adams to Harriet Welsh, 25 March 1816
From: Adams, Abigail Smith
To: Welsh, Harriet


				
					Dear Harriet
					March 25
				
				I received your note this morning and wish you had known that mr Shaw came out last Evening alone. I looked & looked at noon for him with Some Friend, but they did not come. I asked him why he did not bring you. he said he came of suddenly—The P. never found mr Lymans Note to you untill this moning or he would sooner have commissoned you to thank mr Lyman and Say that he did not think any one could properly appreciate the value of those Books who had not lived in France that it renews to him the Scenes and Some of the court intrigues to which he was witness—that as a critick he is the most correct of any writer he has read, that his knowledge is vast & profound—in that my dear spouse has in his old Age fallen in Love with the Baron de Grimm so much so that he has written to mr A to purchase the I shall write to Caroline now I know where She is to be foundplease to Send the handkerchief—I rejoice to learn that you are all upon the recovery—old people cannot recover lost Strength like Young ones—Saturday night, for no cause which I could assign—I had a sleepless night and yesterday felt meagre. last night I Slept well—Louisa wrote a note to you o She Says she has written about it—I have not any objection to mr Lymans Seeing the Letter you mention—I Send it to you by Susan—I do not know but you have Seen the Letter in mrs As hand writing which I inclose, the first part of which you will not communicate—mrs As Letter I Send alsoyours most affecly
				
					A A—
				
				
					I write in Bed I do not know if You can read it
				
			